DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20200021837 A1 – hereafter IAKI et al

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
4.	This Office Action is in response to the application filed on September 3rd 2020. Claims 1-20 are pending examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 09/24/2020 is noted, Pasupuleti disclosed, the submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being 

Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupuleti et al hereafter Pasupuleti (WO2014083492 A2) in view of Huang et al hereafter Huang (US 20150163493 A1).
Regarding Claim 11, Pasupuleti disclosed, a terminal apparatus (para 1, a video processing system, e.g. a terminal apparatus), comprise: a memory, configured to store instructions (para 2, video data store on a compact storage devices, e.g. memory); and a processor coupled to the memory and upon execution of the instructions (para 13, a video processing system), configured to: obtain a first reference frame index and a first motion vector of a to-be-processed block (para 4, the image is divided into macro blocks and each macro block is searched across the previous frames …, para 6, multiple frames are used to find the best match a block …, para 13, an integer pixel based motion estimation over multiple reference frames in a video processing system …,); derive a second reference frame index from the first reference frame index, wherein the second reference frame index is different from the first reference frame index (para 16, a plurality of frames to find the reference index … a reference index weight factor); scale the first motion vector to obtain a second motion vector; wherein obtain a first reference block of the to-be-processed block according to the first reference frame index and the first motion vector (para 31, motion estimation is a predictive based motion estimation algorithm having an exhaustive motion search … motion vector one mv1 and if n is equal to variable i1, then the result is equal to the scaled version of motion vector one mv1 …, see also para 32-35); and obtain a second reference block of the to-be-processed block according to the second reference frame index and the second motion vector (para 32-35); and 
Pasupuleti disclosed, multiple reference frames of a macro block and a reference weight factor and partition weight factor (para, 16, 54, 55), Pasupuleti does not explicitly disclosed weight the first reference block and the second reference block to obtain a combined prediction block. However, Huang et al disclosed, weight the first reference block and the second reference block to obtain a combined prediction block (Huang: Abstract, figure 1, 8, 12, 13, para 11, 14, 21, 28, and 69-73). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pasupuleti to incorporate weight the first reference block and the second reference block to obtain a combined prediction block taught by Huang. The motivation and rationale would have been to improve strong adaptability for coding video stream and achieve high coding efficiency hence reduction bit-error rate is well known in the video coding arts (Huang: para 11-39, 284).

Regarding Claim 1, is directed to, an inter prediction method which is performed by a coding device, associated with the apparatus claimed in claim 11, the substance of the claimed invention is identical to that of claim 11. Accordingly, claim 1 is rejected under similar rationale.
Allowable Subject Matter
7.	Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        October 25, 2021